Citation Nr: 1513928	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  11-06 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether there is new and material evidence sufficient to reopen the claim for service connection for a left knee disability.  

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1979 to November 1983.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and Atlanta, Georgia.  Jurisdiction of the claims file rests with the St. Petersburg, Florida RO.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals no additional records which are pertinent to the present appeal.  

The Veteran was afforded a Travel Board hearing in February 2015 before the undersigned Veterans Law Judge.  A transcript of the hearing was created and associated with the claims file.  

The issues of traumatic brain injury and depression have been raised by the record in a March 2015 claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

It is noted that there was also a right knee disorder claim.  That is already undergoing development at the RO, but likewise is not developed for appellate review at this time.

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for a left knee disability was last finally denied in a June 2007 rating decision.  The Veteran was provided with notice of this decision and apprised of his appellate rights but did not timely disagree.  

2.  The evidence regarding a left knee disability added to the record since the June 2007 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for a left knee disability, from a final rating action of June 2007.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5108, 5125, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 3.326(a), 20.1103 (2012).  

Specific to requests to reopen, the claimant must be given notification "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  The notice letters provided to the Veteran in August 2009 and March 2014 do this.  In light of the favorable action taken below, further discussion as to VCAA is not required at this time.  

New and Material Evidence

The RO last finally denied the Veteran's claim of service connection for a left knee disability in a June 2007 rating decision, finding that the evidence did not show a relationship between the findings in service and the current pathology.  The Veteran was provided notice of this decision and his appellate right but did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103. 

The Veteran filed to reopen the claim in August 2009.  The RO declined to reopen in September 2009 and June 2014 rating decisions.  

The evidence received since the June 2007 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2014).  For example, a February 2012 VA outpatient treatment record stated the onset of his left knee pain was from military trauma.  This new evidence addresses the reason for the previous denial; that is, a relationship between his in-service injury and his current disability.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board notes that the Veteran's Social Security medical records and service treatment records have also been added to the claim since the June 2007 rating decision.  Accordingly, the claim is reopened and must be considered on the merits.    

The Veteran's June 2006 VA examination declined to provide an opinion on the etiology of his left knee disability, stating it would be mere speculation.  There are no other etiological opinions in the record and the Board cannot make its own medical decisions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, the Board must remand the underlying issue of service connection.  


ORDER

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a left knee disability.  


REMAND

The Board must remand for a new examination.  As noted above, there is evidence that the Veteran's in-service injury which may be related to his current disability.  As the Board cannot draw its own medical conclusions, it must remand for an examination and opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Furthermore, the June 2006 examiner did not explain why he could not form and opinion without resorting to speculation.  Without this explanation, the opinion is inadequate and the Board must remand for another.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).  

As the Veteran has sought VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(2).  

Moreover, evidence on file reveals that the Veteran had a multi-year period of incarceration following service.  At his hearing he testified that the knees bothered him during that time and that he could not go on road crews to which he was assigned secondary to left knee symptoms.  While it was indicated that he would attempt to obtain those records, they are not currently on file.  As the issue is otherwise in need of development, an additional attempt to obtain those records should be undertaken.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make efforts to obtain updated relevant VA treatment records.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.  

2.  The AOJ should, with the assistance of the Veteran as needed, attempt to obtain additional evidence from his period of incarceration.  Evidence sought should include any medical records that are available as well as any administrative or personnel records indicating that the Veteran refused or failed to go on road detail secondary to a medical condition, specifically the left knee.  The Veteran's assistance in identifying the facility and the approximate time frame should be requested as needed.  The claims folder should contain documentation of all attempts made to obtain records as well as any reply that there are no available records.

3.  After the above has been completed, the Veteran should be afforded a VA examination and opinion to address the nature and etiology of his left knee disability.  The examiner must review the electronic claims files including the Veterans Benefits Management System and Virtual VA files and note such review in each examination report.  

The examiner must opine whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's disability is related to his active service, taking into account all new evidence since the June 2007 rating decision and specifically commenting on his lay statements and the February 2012 VA outpatient treatment note relating his disability to service.  

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.  

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  

4.  After the development requested has been completed, the AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once. 

5.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


